UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K [X]ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2014 OR []TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No. 1-12609 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: PG&E Corporation Retirement Savings Plan (including the PG&E Corporation Retirement Savings Plan for Union-Represented Employees) B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: PG&E CORPORATION 77 Beale Street, San Francisco, CA94105 The assets of the PG&E Corporation Retirement Savings Plan and the PG&E Corporation Retirement Savings Plan for Union-Represented Employees are held in a single master trust and share the same investment funds, including the PG&E Corporation Common Stock Fund. REQUIRED INFORMATION 1. The Statements of Net Assets Available for Benefits of the PG&E Corporation Retirement Savings Plan and the PG&E Corporation Retirement Savings Plan for Union-Represented Employees as of December 31, 2014 and 2013 and the Statements of Changes in Net Assets Available for Benefits for the years then ended for such plans, together with the reports of Morris Davis Chan & Tan LLP, independent registered public accounting firm, are contained inthis Annual Report. 2. The Consent of Morris Davis Chan & Tan LLP, independent registered public accounting firm, is contained in Exhibit1 to this Annual Report. 2 PG&E CORPORATION RETIREMENT SAVINGS PLAN FINANCIAL STATEMENTS AND SUPPLEMENTAL SCHEDULE TOGETHER WITH REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM YEARS ENDED DECEMBER 31, 2 PG&E CORPORATION RETIREMENT SAVINGS PLAN TABLE OF CONTENTS Page Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Benefits 4 Statements of Changes in Net Assets Available for Benefits 5 Notes to the Financial Statements 6-12 Supplemental Schedule: Schedule H, Part IV, Line 4i – Schedule of Assets Held 13 All other schedules required by Section 2520.103-10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974 have been omitted because they are not applicable. 2 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Employee Benefit Committee of PG&E Corporation and Participants of PG&E Corporation Retirement Savings Plan We have audited the accompanying statements of net assets available for benefits of PG&E Corporation Retirement Savings Plan (the Plan) as of December 31, 2014 and 2013, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.An audit includes consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan’s internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Plan as of December 31, 2014 and 2013, and the changes in net assets available for benefits for the years then ended in conformity with U.S. generally accepted accounting principles. The supplemental information in the accompanying schedule of assets as of December 31, 2014 has been subjected to audit procedures performed in conjunction with the audit of the Plan’s financial statements.The supplemental information is presented for the purpose of additional analysis and is not a required part of the financial statements but include supplemental information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.The supplemental information is the responsibility of the Plan's management. Our audit procedures included determining whether the supplemental information reconciles to the financial statements or the underlying accounting and other records, as applicable, and performing procedures to test the completeness and accuracy of the information presented in the supplemental information. In forming our opinion on the supplemental information in the accompanying schedule, we evaluated whether the supplemental information, including its form and content, is presented in conformity with Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.In our opinion, the supplemental information in the accompanying schedule is fairly stated, in all material respects, in relation to the financial statements as a whole. /s/ Morris Davis Chan & Tan LLP Oakland, California June 24, 2015 3 PG&E CORPORATION RETIREMENT SAVINGS PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS As of December 31, (in thousands) Assets Plan interest in Master Trust investments, at fair value $ $ Receivables: Employer contributions receivable - Participant contributions receivable - Notes receivable from participants Total receivables Total assets Liabilities Administrative expenses payable 43 42 Net assets available for benefits $ $ See accompanying Notes to the Financial Statements. 4 PG&E CORPORATION RETIREMENT SAVINGS PLAN STATEMENTS OF CHANGES IN NET ASSETS AVAILABLE FOR BENEFITS Year ended December 31, (in thousands) Additions to net assets attributed to: Plan interest in Master Trust investment income $ $ Contributions: Employer Participant Rollover Total contributions Interest from notes receivable from participants Total additions Deductions to net assets attributed to: Benefit distributions to participants Administrative expenses Total deductions Net increase before asset transfers Asset transfers in, net Net increase Net assets available for benefits: Beginning of year End of year $ $ See accompanying Notes to the Financial Statements. 5 PG&E CORPORATION RETIREMENT SAVINGS PLAN NOTES TO THE FINANCIAL STATEMENTS NOTE 1: DESCRIPTION OF THE PLAN General The following is an overview of the PG&E Corporation Retirement Savings Plan (“Plan” or “RSP”).The Plan document provides a more complete description of the Plan’s provisions. The Plan is a defined contribution plan covering all non-represented employees, of PG&E Corporation and all companies owned by PG&E Corporation (collectively “PG&E Corporation Group”), as designated by the Employee Benefit Committee (“EBC”).The Board of Directors of PG&E Corporation established the EBC to have oversight over the administration and financial management of affiliated company employee benefit plans, including this Plan.The EBC retains Fidelity Management Trust Company as the Trustee of the Plan (“Trustee”).The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended. The PG&E Corporation Retirement Savings Plan Master Trust (“Master Trust”) holds the investment assets of both the Plan and the PG&E Corporation Retirement Savings Plan for Union-Represented Employees (“Union RSP”).The accompanying financial statements present the assets and liabilities of the Plan only. Eligibility In general, all Management and Administration & Technical employees of participating employers within the PG&E Corporation Group are eligible to participate in the Plan, excluding independent contractors, leased employees, and individuals who have a written contract or agreement that excludes participation in the Plan. Contributions Participants may elect to contribute any amount in 1 percent increments from 1 to 50 percent of their eligible compensation on a pre-tax basis, on an after-tax basis, or a combination of both.Participants may also contribute amounts representing distributions from other qualified plans into the Plan.Such “rollover” contributions are not subject to federal or state income taxes until withdrawn or distributed from the Plan. As provided by the Internal Revenue Code (“Code”), the following table provides the dollar limitations under a 401(k) retirement plan for 2014 and 2013.Section 415 of the Code requires the limits to be adjusted annually for cost-of-living increases. Contribution Type 2014 Limits 2013 Limits Annual compensation (1) $ $ Defined contribution limits (2) $ $ Elective deferral (3) $ $ Catch-up contributions (4) $ $ (1) Annual compensation is eligible compensation for the purposes of the Plan and is limited by the Code. (2) All Plan contributions, including pre-tax and after-tax participant contributions and all employer contributions, may not exceed the lesser of 100 percent of the participant’s eligible compensation or Code limits. (3)Participant pre-tax contributions are considered elective deferrals and are limited by the Code. (4)Participants age 50 and older are permitted to make additional pre-tax contributions (catch-up contributions) according to the Code. Beginning January 1, 2013, all participants hired or rehired on or after January 1, 2013, are eligible for a matching employer contribution of 75 percent of their elective employee contributions up to 8 percent of eligible compensation. All other participating employees hired before January 1, 2013 who elected to contribute to the Plan are eligible for a matching employer contribution of 75 percent of their elective employee contributions up to 6 percent of eligible compensation. In December 2013, these participants were given a one-time opportunity to continue participating in the Final Average Pay Pension under the Retirement Plan or elect, beginning in 2014, to participate in the Cash Balance Pension feature of the Retirement Plan.Participants who elected to participate in the Cash Balance Pension will receive a matching employer contribution of 75 percent of their elective employee contributions up to 8 percent of eligible compensation beginning January 1, 2014. 6 Participant Accounts Individual accounts are maintained for each Plan participant.Each account is credited with the participant’s elective contributions through payroll deductions, monthly employer contributions, and an allocation of the net investment gain (losses) and certain investment management fees of the Master Trust.Allocations of net investment gain (losses) and fees are based on participant account balances as defined in the Plan Document. Vesting Employer and participant elective contributions and their related accumulated earnings and losses are 100 percent vested at all times. Investment Options The EBC is responsible for the selection of the Plan’s investment fund managers and the selection of the range of investment options.Neither the EBC nor any of the companies within the PG&E Corporation Group is involved in the investment funds’ day-to-day investment operations.Individual participants may select from 11 target date funds, 11 core funds, and a self-directed brokerage account.Every five years, a new target date fund is added to maintain a complete target date horizon.Target date funds with target retirement dates that have passed will merge into the retirement income fund.Individual participants designate the way in which their contributions are invested and may generally change their investment designation at any time.Employer matching contributions are initially invested in the PG&E Corporation Stock Fund, and participants may reallocate the employer contributions to other investment options once it has been credited to their account. The Plan also contains an Employee Stock Ownership Plan. This enables the Plan to pay any dividends directly to participants when declared on the PG&E Corporation common stock held in the PG&E Corporation Stock Fund. Participants may elect to receive their dividends earned from this fund in cash, reinvest their dividends earned from this fund back into the fund, or a combination of both. Notes Receivable from Participants Participants may borrow fromtheir account a minimum of $1,000 up to a maximum equal to the lesser of $50,000 or 50 percent of the market value of the participant’s account balance.Loans for general purposes have terms ranging up to 5 years and loans for the purchase of a primary residence have terms ranging up to 15 years.The loans are secured by the balance in the participant’s account and bear interest at a rate equal to the prime rate plus 1 percent, as determined by the Trustee, for the month in which the loan is requested.The rate is set when participants apply for a loan and remains fixed throughout the duration of the loan term. Principal and interest are paid primarily through payroll deductions and are returned to the participant’s account.Participants pay a one-time origination fee and quarterly maintenance fees for each loan. Participants may have up to 3 outstanding loans at any time. Payment of Benefits Upon termination of service from all employers within the PG&E Corporation Group, a participant with an account balance greater than $5,000 may elect to leave the assets in the Plan, take a lump-sum or partial distribution in cash, or roll the entire or partial balance to an Individual Retirement Account (IRA) or other tax-qualified plan.If the account balance is $1,000 or less and the participant does not make an active election to take a lump-sum cash distribution or rollover the account balance to an IRA or another tax-qualified plan, the account balance will be automatically distributed in cash (subject to applicable taxes and penalties). If the account balance is greater than $1,000 but less than $5,000 and the participant does not make an active election to take a lump-sum cash distribution or rollover the account balance to an IRA or another tax-qualified plan, the distribution will be automatically rolled over to a Fidelity IRA and invested in the Fidelity Cash Reserve Fund. In the event of a participant’s death, the participant’s beneficiaries will receive the value of the participant’s account balance in a lump-sum payment. Participants must begin taking minimum distributions from the Plan by April 1 of the calendar year following the year in which they reach the age 70-1/2.Additionally, hardship withdrawals and certain in-service withdrawals are permitted subject to Plan provisions. 7 Administrative Expenses Certain costs of administering the Plan, including recordkeeping fees and certain expenses of the Trustee, are paid by the participating companies of the PG&E Corporation Group.Investment management fees, used to cover the expenses related to running an investment fund, are paid by participants and are netted against investment returns. Expenses associated with the individual participant brokerage accounts and professional financial advisory services are paid by the participants enrolled in these services.Loan origination and maintenance fees are also paid by participants. Voting Rights Each participant is entitled to exercise voting rights based on the equivalent number of PG&E Corporation Stock Fund shares allocated to the participant’s account. Each participant is notified by the Trustee prior to the time that such rights are to be exercised.The Trustee is not permitted to exercise voting rights for any share without instructions from the participant.However, the Trustee is required to vote any unallocated shares on behalf of the collective best interest of the Plan participants and beneficiaries. Plan Termination The Board of Directors of PG&E Corporation reserves the right to amend or terminate the Plan at any time subject to the provisions of ERISA.In the event the Plan is terminated, net assets of the Plan will be distributed to participants.Participants will receive full payment of the balance in their accounts.No plan assets may revert to PG&E Corporation or any company within the PG&E Corporation Group. NOTE 2: SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Accounting The accompanying financial statements of the Plan have been prepared on the accrual basis of accounting in accordance with U.S. generally accepted accounting principles (“GAAP”). Use of Estimates The preparation of financial statements, in conformity with GAAP, requires Plan management to make estimates and assumptions.These estimates and assumptions affect the reported amounts of assets and liabilities and changes therein, and the disclosure of contingencies. Actual results could differ from these estimates. Fair Value Measurements The Plan’s management determines the fair value of certain assets and liabilities based on assumptions that market participants would use in pricing the assets or liabilities.Fair value is defined as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, or the “exit price.”The Plan’s management utilizes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value and give precedence to observable inputs in determining fair value.An instrument’s level within the hierarchy is based on the lowest level of any significant input to the fair value measurement.The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements).Assets and liabilities are classified based on the lowest level of input that is significant to the fair value measurement. Investment Valuation and Income Recognition A participant’s interest in the investment funds is represented by participation units allocated on the basis of contributions and assigned a unit value on the basis of the total value of each fund. Interest income, dividends, investment management fees where appropriate, and the net appreciation or depreciation in the fair value of the investments held by the Plan are allocated to the participant’s account each day based upon the account’s proportional share of the fund balance. 8 Interest income is recognized as it is earned.Dividends are recorded on the ex-dividend date, the date before which a participant must hold the underlying investment in order to be entitled to dividends. Net appreciation or depreciation in the fair value of the Plan’s investments consists of: (1) the net change in unrealized appreciation or depreciation on investments held during the year, and (2) the realized gain or loss recognized on the sale of investments during the year. Purchases and sales of securities are recorded on a trade date basis.Realized gains and losses from security transactions are reported on the average cost basis. Notes Receivable from Participants Notes receivable from participants are measured at their unpaid principal balance plus any accrued but unpaid interest.Delinquent notes receivable from participants are reclassified as distributions upon default. Derivative Investments Subject to certain guidelines, the EBC allows the plan investment managers to use derivative instruments to achieve investment objectives.During the years ended December 31, 2014 and 2013, the Master Trust held no direct investments in derivative instruments. Payment of Benefits Benefit payments to participants are recorded upon distribution. NOTE 3: MASTER TRUST INVESTMENTS The Plan’s investment funds are managed by the Trustee or an investment manager, who has discretionary investment authority over the funds.Investment securities, in general, are exposed to various risks, such as interest rate, credit, and overall market volatility.Due to the level of risk associated with certain investment securities, it is reasonably possible that changes in the values of investment securities will occur in the near term and that such changes could materially affect participants’ account balances and the amounts reported in the Statements of Net Assets Available for Benefits. As of December 31, (in thousands) Equity Funds $ $ Target Date Funds PG&E Corporation Stock Fund Brokerage Link Accounts Fixed Income Funds Money Market Fund Total Master Trust investments $ $ Total Master Trust investments by plan: RSP $ $ Union RSP Net assets available for benefits $ $ 9 The following investments represent 5 percent or more of the Master Trust’s net assets and 5 percent or more of the Plan’s net assets held through the Master Trust at December 31, 2014 and 2013: Master Trust RSP (in thousands) RSP Large Company Stock Index Fund $ PG&E Corporation Stock Fund RSP Money Market Fund RSP Bond Index Fund RSP Small Company Stock Index Fund RSP International Stock Index Fund The following is a summary of investment income in the Master Trust by major category and the Plan’s total share of this net investment income based on participant account balances for the years ended December 31, 2014 and 2013: Year ended December 31, (in thousands) Net appreciation (depreciation) in fair value investments: Equity Funds $ $ Target Date Funds PG&E Corporation Stock Fund Brokerage Link Accounts ) Fixed Income Funds ) Money Market Fund (7
